Third District Court of Appeal
                               State of Florida

                        Opinion filed November 19, 2014.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D13-2424
                         Lower Tribunal No. 11-39508
                             ________________


                       Haas Automation, Inc., etc.,
                                    Appellant,

                                        vs.

Dr. Robert Fox, Helene Fox, Dr. Steven Fox, Sherri Fox, and Fisher
                     Auction Company, Inc.,
                                    Appellees.


      An Appeal from the Circuit Court for Miami-Dade County, Beth Bloom,
Judge.

     Kopelowitz Ostrow and John J. Shahady and Thomas R. Shahady (Fort
Lauderdale); Douglas Paul Solomon (Fort Lauderdale), for appellant.

      Isicoff, Ragatz & Koenigsberg and Eric D. Isicoff and Christopher M.
Yannuzzi, for appellees Dr. Robert Fox, Helene Fox, Dr. Steven Fox, and Sherri
Fox; Marshall Socarras Grant, P.L., and Ruben E. Socarras (Boca Raton), for
appellee Fisher Auction Company, Inc.

Before SHEPHERD, C.J., and LAGOA and FERNANDEZ, JJ.

      PER CURIAM.
      Haas Automation, Inc. (“Haas”) appeals an order granting final summary

judgment in favor of Dr. Robert Fox, Helene Fox, Dr. Steven Fox, Sheri Fox, and

Fisher Auction Company, Inc. (collectively the Appellees). We reverse.

      A review of the record reveals that genuine issues of material fact remain

unresolved that preclude entry of summary judgment including the Bid

Acknowledgement and Receipt for Deposit form, which lists the total percentage

of the Buyer’s Premium as $620,000 and the total contract price as $6,820,000.

Because these factual issues should be resolved by a jury, summary judgment was

improper. See Fla. Marlins Baseball Club, LLC v. Certain Underwriters at Lloyd’s

London Subscribing to Policy No. 893/HC/97/9096, 979 So. 2d 429 (Fla. 3d DCA

2008); Giardina v. Bowe, 680 So. 2d 1071 (Fla. 3d DCA 1996). “Where there is

room for rational difference of opinion as to the existence of evidentiary facts from

which an ultimate factual conclusion is sought to be established, the court should

submit the case to the jury.” 47th St. Serv. Station, Inc. v. Campos, 595 So. 2d
229, 230 (Fla. 3d DCA 1992).

      Accordingly, we reverse the entry of summary judgment in favor of the

Appellees.

      REVERSED AND REMANDED.




                                         2